EXHIBIT 10.5

 

February 12, 2004

 

Insite Vision Incorporated

S. Kumar Chandrasekaran, Ph.D.

President and Chief Executive Officer

965 Atlantic Avenue

Alameda, CA 94501

 

Placement Agent Agreement

 

Dear Dr. Chandrasekaran:

 

Reference is made to our recent discussions relating to the proposed private
placement by InSite Vision Incorporated (the “Company”), of its securities
pursuant to Rule 506 of Regulation D of the Securities Act of 1933 (the “Act”)
as hereinafter described. Based upon our discussions and representations that
you have made to us describing the Company and its principals, the present and
proposed business activities of the Company and the Company’s operations and
financial condition, Paramount Capital, Inc. (the “Placement Agent”), hereby
agrees to act as an agent for the Company, on a “best efforts” basis, to
introduce the Company to qualified investors (“Investors”) in connection with a
private placement offering (the “Offering”) of the Company’s securities, upon
the following basic terms and conditions:

 

1. The Company will offer to sell to persons who qualify as “accredited
investors” as defined in Rule 501 of Regulation D promulgated under the Act up
to 1500 Units (the “Maximum Offering”), subject to the Company’s right, in its
sole discretion, to accept up to an additional 300 Units (the “Over-allotment”).
Each “Unit” shall consist of (a) a number of shares of common stock of the
Company, par value $0.01 per share (the “Common Stock”), determined by dividing
$10,000 (the “Unit Price”) by the average closing price of the Common Stock as
reported on the American Stock Exchange (the “AMEX”) for the five trading days
immediately preceding the Initial Closing (defined below), but in no case
exceeding $0.50 (the “Per Share Price”); (b) Class A Warrants (the “Class A
Warrants”) to purchase a number of shares of Common Stock equal to 25% of the
Common Stock included in such Unit with an exercise price equal to $0.75; and
(c) Class B Warrants to purchase a number of shares of Common Stock equal to 25%
of the Common Stock included in such Unit with an exercise price equal to $0.75.
The terms of the Class A Warrants and Class B Warrants shall be identical with
the exception of their respective redemption prices. In the event that the
average closing price of the Common Stock on the AMEX for any 20 consecutive
trading days is at least $1.50 (the “Class A Redemption Price”), the Company
shall be entitled to redeem the Class A Warrants, or any portion of them, at a
per warrant redemption price of $0.75 by 30 days written notice to the holder.
In the event that the average closing price of the Common Stock on the AMX for
any 20 consecutive trading days is at least $2.50 (the “Class B Redemption
Price”), the Company shall be entitled to redeem the Class B Warrants, or any
portion of them, at a per warrant redemption price of $1.75 by 30days written
notice to the holder. The Class A Warrants and the Class B Warrants shall be
collectively referred to herein as the “Warrants.” The shares of Common



--------------------------------------------------------------------------------

Stock issuable upon exercise of the Class A Warrants and Class B Warrants shall
be the “Warrant Shares”. The Units, the shares of Common Stock, the Warrants
included in the Units, and the Warrants Shares are sometimes herein referred to
collectively herein as the “Securities.”

 

2. Initial Closing. As soon as reasonably practical, the Placement Agent will
use its “best efforts” to secure binding subscription agreements for up to the
Maximum Offering (plus Over-allotment, if applicable, the “Subscriptions”). Upon
receipt of the Subscriptions, the Company will issue to Investors, on a pro-rata
basis, that portion of the Securities included in their Units issuable to
Investors under the terms of the Offering, equal to a number of Securities, on
an as converted basis, that the Company is able to sell upon issuance of 19.9
percent of the Company’s currently outstanding shares of Common Stock (the
“Initial Closing” and such date the “Initial Closing Date”) and in no
circumstance an amount of shares greater than 19.9 percent of the Company’s
currently outstanding shares of Common Stock, and the Investors will remit to
the Escrow Agent the applicable pro-rata portion of the Aggregate Purchase Price
for the Initial Closing for release to the Company at the Initial Closing in
accordance with the terms hereof. The “Aggregate Purchase Price” shall mean the
product of the amount of Units sold to Investors and the Unit Price. Upon
compliance with all conditions to each Closing, the Placement Agent, with notice
to the Company, shall authorize the Escrow Agent to release the proceeds of the
Initial Closing or the Final Closing, as the case may be, to the Company, less
fees and expenses due to the Placement Agent as provided herein.

 

3. Final Closing. (a) As soon as reasonably practicable, but not before receipt
by the Company of shareholder approval (the “Shareholder Approval”) to issue the
Investors the balance of Securities included in the Units sold to each Investor,
and as a condition for each Investor to fulfill its obligation to purchase the
balance of the Units as described herein, the Company will be obligated to
receive the Shareholder Approval within 90 days of the Initial Closing Date (the
“Termination Date”). The Termination Date may be extended by mutual agreement
between the Placement Agent and the Company, without notice to Investors, for up
to an additional 45 days. If Shareholder Approval is obtained by the Company
prior to the Termination Date, then each Investor will be obligated to fulfill
its subscription within 5 business days after receipt of written notice from the
Company that it has obtained Shareholder Approval (such date, the “Final Closing
Date”). Prior to each of the Initial Closing and Final Closing, all subscription
amounts will be deposited in a segregated escrow account with an escrow agent
reasonably acceptable to the Company and the Placement Agent. Unless terminated
earlier in the Placement Agent’s sole discretion, the offering period (the
“Offering Period”) will expire on the earlier to occur of the Final Closing Date
and June 30, 2004 (subject to extension at the Company’s sole discretion without
notice to investors) (the “Offering Termination Date”).

 

(b) If Shareholder Approval is not obtained by the Termination Date, as extended
as provided herein, then each Investor’s obligation to purchase additional
shares at the Final Closing pursuant to the Subscription Agreements (defined
below) will be terminable at the option of each Investor, and if terminated,
such additional subscriptions for the Final Closing shall be deemed null and
void. In addition, the Company will issue to Investors (on a pro-rata basis), as
liquidated damages and not as a penalty, a cash payment equal to 2 percent (2%)
of the Aggregate Purchase Price paid to the Company by the Investors at the
Initial Closing Date, for each week beyond the Termination Date that Shareholder
Approval is



--------------------------------------------------------------------------------

not obtained, up to a maximum of eight percent (8%) in the aggregate of the
Aggregate Purchase Price paid to the Company by the Investors at the Initial
Closing Date (i.e., five weeks after the Termination Date, this provision shall
terminate).

 

4. Registration Statement. (a) Subject to the terms herein, the Company shall,
as soon as practicable but not later than 15 days after the date of the Final
Closing Date (the “Filing Date”), file a registration statement (the
“Registration Statement”) with the Securities and Exchange Commission (the
“SEC”) with respect to the resale of the shares of Common Stock (i) included in
the Units; (ii) issuable upon exercise of the Warrants included in the Units;
(iii) issuable upon exercise of the Placement Warrants (as defined below)
(collectively, the “Registrable Shares”). Should the Company fail to file the
Registration Statement by the Filing Date, then it will issue to Investors (on a
pro-rata basis), as liquidated damages and not as a penalty, additional Class B
Warrants to purchase a number of shares of Common Stock equal to one percent
(1%) of the shares of Common Stock, on a fully diluted basis, issued to
Investors in the Offering for each 15 day period the Registration Statement
remains unfilled, up to a maximum of warrants to purchase an additional 4% of
the Common Stock issued to Investors.

 

(b) If the Company does not receive Shareholder Approval by the date that is 15
days after the Termination Date, as extended, (the “Outside Filing Date”) then
the Company shall file a Registration Statement with the SEC with respect to the
resale of the shares of Common Stock (i) included in the Units sold in the
Offering upon the Initial Closing; (ii) issuable upon exercise of the Warrants
included in the Units sold in the Initial Closing; (iii) issuable upon exercise
of the Placement Warrants issued as a result of the Initial Closing. Should the
Company fail to file the Registration Statement in accordance with this
subsection 4(b) by the Outside Filing Date then it will issue to Investors (on a
pro-rata basis), as liquidated damages and not as a penalty, a cash payment
equal to 1 percent (1%) of the Aggregate Purchase Price paid to the Company by
the Investors at the Initial Closing Date for each 15 day period the
Registration Statement remains unfilled, up to a maximum of 4% in the aggregate
of the Aggregate Purchase Price paid to the Company by the Investors at the
Initial Closing Date (i.e., 60 days).

 

(c) The Company shall use its best efforts to have such Registration Statement
declared effective by the SEC prior to the date which is 90 days after the
Filing Date or Outside Filing Date, as applicable, and cause such Registration
Statement to remain effective until the earlier of (x) such date as the holders
of the securities have completed the distribution described in the Registration
Statement and (y) such time that such shares may be sold under Rule 144(k) under
the Securities Act.

 

5. Placement Fees. (a) Upon (i) each of the Initial Closing and Final Closing
(each a “Closing”), the Company will pay to the Placement Agent placement fees
equal to seven percent (7%) of the gross proceeds received by the Company at
each Closing. In addition, the Company will pay the Placement Agent a cash
commission equal to three percent (3%) of the gross proceeds received by the
Company upon the exercise of the Warrants (collectively with the fees in the
preceding sentence, the “Cash Commissions”). Additionally,



--------------------------------------------------------------------------------

the Company shall, upon the Final Closing, issue the Placement Agent or its
designees non-redeemable warrants to purchase 750,000 shares of Common Stock,
exercisable at 110% of the Offering Price (the “Placement Warrants”). The
Placement Warrants will have piggy back registrations rights, standard
anti-dilution protection (to account for stock-splits, reorganizations, etc.),
and a cashless exercise feature and will be substantially in the form attached
hereto as Exhibit A. The Placement Agent, its employees and affiliates shall
have the right to invest in the Offering (each an “Affiliated Investment”) and
the Company’s Directors, Officer’s and employees may participate in the Offering
provided they are accredited investors (each an “Insider Investment”). The
Company will not pay the Placement Agent the Placement Fees (defined above) on
any Affiliated Investment or Insider Investment.

 

(b) Subsequent Transactions. Should the Company sell securities to (i) any
Investor introduced to the Company by the Placement Agent or (ii) who purchases
Units in the Offering (collectively with (i) an “Introduced Party”), within one
(1) year from the termination of this Agreement, the Company shall pay the
Placement Agent a fee equal to 7% of the gross proceeds received by the Company
as a result of such sale and shall issue to the Placement Agent a warrant to
purchase 10% of the securities sold to such Introduced Party, exercisable at
110% of the purchase price paid by such Introduced Party. Such warrant shall
have terms substantially similar to the Placement Warrant, have a five (5) year
term, shall be non-redeemable, include piggyback registration rights and
standard anti-dilution protection, and have a cashless exercise feature.

 

6. Expense Allowance. At the Final Closing, the Company shall reimburse the
Placement Agent for its reasonable expenses actually incurred up to a maximum of
$75,000 (the “Expense Allowance”) to cover the Placement Agent’s reasonable and
verifiable out-of-pocket expenses incurred in connection with the Offering.
Legal fees in connection with blue sky matters will be the responsibility of the
Company.

 

7. Confidentiality. Unless required by law, any services and advice rendered by
the Placement Agent pursuant to this Agreement (and the existence of this
Agreement) shall not be disclosed publicly in any manner without the Placement
Agent’s prior written approval and shall be treated by the Company as
confidential information. All material non-public information given to the
Placement Agent by the Company shall be treated by the Placement Agent as
confidential information and shall not be used or disclosed by the Placement
Agent except in rendering its services pursuant to this Agreement.

 

8. Conditions to the Placement Agent’s Obligations. The obligations of the
Placement Agent hereunder are subject to the accuracy of the representations and
warranties of the Company herein contained as of the date hereof, and, as of
each of the Initial Closing Date and the Final Closing Date (each a “Closing
Date”), to the performance by the Company of its obligations hereunder and to
the following additional conditions:

 

(a) Due Qualification or Exemption. (1) The Offering contemplated by this
Agreement shall become qualified or be exempt from qualification under the
securities laws of the jurisdictions in which the Securities are contemplated to
be offered not later than the



--------------------------------------------------------------------------------

applicable Closing Date, subject to any filings to be made thereafter and (2) at
the applicable Closing Date no stop order suspending the sale of the Securities
shall have been issued, and no proceeding for that purpose shall have been
initiated or threatened;

 

(b) No Material Misstatements. Neither the Blue Sky qualification materials, the
Confidential Term Sheet and all exhibits attached thereto (the “Term Sheet”),
the subscription agreement attached as an exhibit to the Term Sheet (the
“Subscription Agreement”), the Warrants (collectively, together with other
related documents, the “Offering Documents”) nor any attachment or supplement
thereto, will contain an untrue statement of a fact or omit to state a material
fact which is required to be stated therein or is necessary to make the
statements therein, in light of the circumstances under which they are made, not
misleading;

 

(c) Compliance with Agreements. Except for such agreements and conditions that
expressly may be performed or satisfied after the Final Closing Date, the
Company shall have complied with all agreements and satisfied all conditions
that the Company is required to perform or satisfy hereunder and under the
Subscription Agreements at or prior to each Closing or the Final Closing, as
applicable;

 

(d) Corporate Action. The Company shall have taken all corporate action
necessary in order to permit the valid execution, delivery and performance of
the Offering Documents by the Company, including, without limitation, obtaining
the approval of the Company’s board of directors, for the execution and delivery
of the Offering Documents, the performance by the Company of its obligations
hereunder and the Offering contemplated hereby;

 

(e) Opinion of Counsel to the Company. The Placement Agent shall have received
an opinion of counsel to the Company reasonably satisfactory to the Placement
Agent and its counsel in their sole discretion;

 

(f) Officer’s Certificate. The Placement Agent shall receive an Officer’s
Certificate, signed by the appropriate parties and dated as of the Closing Date.
The certificate shall state, among other things, that the representations and
warranties of the Company contained herein and in the Subscription Agreement are
true and accurate in all material respects at such Closing Date with the same
effect as though expressly made at such Closing Date;

 

(g) Escrow Agreement. The Company, the Placement Agent and an escrow agent
reasonably acceptable to the parties shall execute an Escrow Agreement for the
purpose of holding funds until each Closing;

 

(h) Blue Sky. A summary blue sky survey, at the sole cost of the Company
(including, without limitation, the legal fees and disbursements in connection
therewith), shall be prepared by counsel to the Company stating the extent to
which and the conditions upon which offers and sales of the Securities may be
made in certain jurisdictions. It is understood that such survey may be based on
or rely upon (i) the representations of each Subscriber set forth in the
Subscription Agreement delivered by such Subscriber, (ii) the representations,
warranties and agreements of the Company set forth herein, (iii) the
representations and warranties of the Placement Agent, and (iv) the
representations of the Company set forth in the Officer’s Certificate; and



--------------------------------------------------------------------------------

(j) No Adverse Changes. There shall not have occurred, at any time prior to each
Closing: (i) any domestic or international event, act or other similar
occurrence which has disrupted, or in the Placement Agent’s sole determination,
will materially disrupt, the securities markets; (ii) a general suspension of,
or a general limitation on prices for, trading in securities on the New York
Stock Exchange, the American Stock Exchange, the National Association of
Securities Dealers, Inc., Automated Quotation System (“NASDAQ”) National Market,
the NASDAQ SmallCap Market or on the OTCBB for a minimum of one-trading day;
(iii) any outbreak of major hostilities or other national or international
calamity having a material effect on the performance of this Agreement; (iv) any
banking moratorium declared by a state or federal authority; (v) any moratorium
declared in foreign exchange trading by major international banks or other
persons; (vi) any material interruption in the mail service or other means of
communication within the United States; (vii) any materially adverse change in
the business, properties, assets, results of operations, prospects or financial
condition of the Company; or (viii) any change in the market for securities in
general or in political, financial or economic conditions which, in the
Placement Agent’s sole and reasonable judgment, makes it inadvisable to proceed
with the offering, sale, and delivery of the Securities.

 

9. Additional Rights of Placement Agent.

 

(a) Board Observation Rights. Until such time as the Placement Agent or its
affiliates shall beneficially own less than 33% of the Securities issued to them
in the Offering, the Placement Agent shall be entitled to designate a nonvoting
observer who shall be entitled to attend all meetings of the Board of Directors
and who shall be provided (i) reasonable prior notice of all meetings of the
Board of Directors, (ii) reasonable prior notice of any action that the Board of
Directors may take by written consent, (iii) promptly delivered copies of all
minutes and other records of action by, and all written information furnished
to, the Board of Directors and (iv) any other information reasonably requested
by such observer which a member of the Board of Directors would be entitled to
request to discharge his or her duties. Such observer shall be entitled to the
same rights to expense reimbursement for attendance at meeting as any outside
director and subject to substantially similar confidentiality obligations. The
Company reserves the right to exclude the Placement Agent’s board observer from
any portion of any meeting that relates to the Company’s current or future
relationship with the Placement Agent or if the Board of Directors determines,
in good faith and upon advice of counsel, that such exclusion is reasonably
necessary in order to preserve the Company’s attorney-client privilege with
respect to matters to be discussed at the meeting or portion of the meeting. The
Placement Agent and its observer agree to enter into a confidentiality agreement
of customary scope with the Company with respect to the observer’s attendance at
meetings and materials provided to the observer pursuant to this Section 9(a).

 

(b) Right of First Refusal. It is expressly understood and acknowledged that, as
further compensation for its services hereunder, the Placement Agent shall
receive the right to act as the placement agent in connection with any private
sale or placement of equity or debt securities of the Company or any of its
subsidiaries or affiliates for a period of



--------------------------------------------------------------------------------

12 months from the date of the Final Closing or the termination of this
Agreement. The terms of any representation will be mutually agreed upon between
the Company (or such subsidiary or affiliate, as the case may be) and the
Placement Agent.

 

10. Covenants of the Company.

 

(a) Use of Proceeds. The net proceeds from the Offering will be used for
research and development fees and expenses, including pre-clinical and clinical
studies, and for working capital and general corporate purposes. The Company may
also use a portion of the net proceeds for the acquisition of businesses,
products and technologies that the Company believes are complementary to those
of the Company, although no portion of the net proceeds has been specifically
allocated for any specific acquisition. The Company shall not use any proceeds
from the Offering to repay any indebtedness of the Company including, but not
limited to, any indebtedness to current executive officers or principal
stockholders of the Company, but excluding accounts payable and accrued expenses
incurred in the ordinary course of business. Notwithstanding the foregoing, the
Company may use the proceeds of the Offering to reimburse management for its
loans to the Company up to a number equal to 50% of the Company’s debt to
management, not to exceed $390K. Alternatively, the Company’s management may
invest such amount (or a portion of such amount) of the loan owed to them
directly into the Offering. The remaining 50% may be repaid by the Company to
management only upon successful completion of a pivotal Phase III clinical trial
with ISV 401.

 

(b) Expenses of Offering. The Company shall be responsible for and shall bear
all Company Expenses (as defined below). For the purposes of this Agreement, the
“Company Expenses” shall include: the costs of preparing and duplicating the
Offering Documents and all exhibits thereto; the costs of preparing, printing
and filing with the SEC any registration statement described in Article V of the
Subscription Agreement (a “Registration Statement”) and any amendments,
post-effective amendments and supplements thereto; preparing, duplicating and
delivering exhibits thereto and copies of the preliminary, final and
supplemental prospectus; preparing, duplicating and delivering (including by
facsimile) all selling documents, including but not limited to the SEC
Documents, this Agreement, the Subscription Agreements, blue sky memoranda and
stock certificates; blue sky fees, filing fees; fees and disbursements of the
Company’s transfer agent (collectively, the “Company Expenses”). The Company
shall also be responsible for reimbursement of the Placement Agent for any costs
incurred in connection with the preparation of the Offering Documents
(including, without limitation, reasonable attorney’s fees, expenses and
disbursements). In no event shall the Company reimburse the Placement Agent for
an amount greater than the Expense Allowance.

 

(c) Notification. The Company shall notify the Placement Agent immediately, and
in writing, (i) when any event shall have occurred during the period commencing
on the date hereof and ending on the Closing Date as a result of which the
Offering Documents would include any untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein not misleading in light of the circumstances under which
they were made, and (ii) of the receipt of any notification with respect to the
modification, rescission, withdrawal or suspension of the qualification or



--------------------------------------------------------------------------------

registration of the Securities, or of any exemption from such registration or
qualification, in any jurisdiction. The Company will use reasonable efforts to
prevent the issuance of any such modification, rescission, withdrawal or
suspension and, if any such modification, rescission, withdrawal or suspension
is issued and the Placement Agent so requests, to obtain the lifting thereof as
promptly as possible.

 

(d) Blue Sky. The Company shall use its reasonable commercial efforts to qualify
the Securities for offering and sale under exemptions from qualification or
registration requirements under the securities or “blue sky” laws of such
jurisdictions as the Placement Agent may reasonably request; provided however,
that the Company will not be obligated to qualify as a dealer in securities in
any jurisdiction in which it is not so qualified or to subject itself to the
jurisdiction of any jurisdiction where it is not already so subject. The Company
will not consummate any sale of Securities in any jurisdiction in which it is
not so qualified or in any manner in which such sale may not be lawfully made.

 

(e) Form D Filing. The Company shall file five copies of a Notice of Sales of
Securities on Form D with the SEC no later than 15 days after the date of the
first Closing. The Company shall promptly file such amendments to such Notices
on Form D as shall become necessary and shall also comply with any filing
requirement imposed by the laws of any state or jurisdiction in which offers and
sales are made.

 

(f) Press Releases, Etc. Except as otherwise required by applicable law or the
rules of a regulatory body (which shall be determined by the Company in its sole
discretion upon advice of its legal counsel), the Company shall not, during the
period commencing on the date hereof and ending 30 days after the Closing Date,
issue any press release or other communication (other than its year-end earnings
release and conference call), make any written or oral statement to any media
organization or publication or hold any press conference, presentation or
seminar, or engage in any other publicity with respect to the Company, its
financial condition, results of operations, business, properties, assets, or
liabilities, or the Offering, without the prior consent of the Placement Agent,
which consent shall not be unreasonably withheld, conditioned or delayed.

 

(g) Restrictions on Securities. Except as otherwise contemplated hereby, or
required by a pre-existing legal or contractual obligation, during the twelve
(12) month period following the completion of the Offering, the Company will not
extend the expiration date or lower the exercise or the conversion price of any
options, warrants, convertible securities or other security purchase rights
without the prior written consent of the Placement Agent (except as a result of
any stock splits and reverse stock splits).

 

(h) No Statements. Except as otherwise required by applicable law or the rules
of a regulatory body (which shall be determined by the Company in its sole
discretion upon advice of its legal counsel), the Company shall not use the name
of the Placement Agent or any officer, director, employee or shareholder thereof
without the express consent of such party and such person.

 

(i) Expenses. The Company is liable for, and will pay, its own expenses incurred
in connection with the negotiation, preparation, execution and delivery of this
Agreement, including, without limitation, attorneys’ and the Placement Agent’s
fees and expenses, subject in all cases to the limitations set forth herein.



--------------------------------------------------------------------------------

(j) Financial Information. The financial statements of the Company prepared in
connection with the Offering Documents and the Registration Statement(s) will be
prepared in accordance with United States generally accepted accounting
principles, consistently applied, and will fairly present in all material
respects the consolidated financial position of the Company and results of its
operations and cash flows as of, and for the periods covered by, such financial
statements (subject, in the case of unaudited statements, to normal year-end
audit adjustments).

 

(k) No Integration. The Company will not make any offers or sales of any
security (other than the Securities) under circumstances that would cause the
offering of the Securities to be integrated with any other offering of
securities by the Company (i) for the purpose of any stockholder approval
provision applicable to the Company or its securities or (ii) for purposes of
any registration requirement under the Securities Act.

 

11. Indemnification. In consideration for the Placement Agent’s services on
behalf of the Company in connection with the Offering, the Company agrees to
indemnify and hold harmless the Placement Agent and each of its affiliates,
stockholders, directors, officers, employees, agents and controlling persons
(within the meaning of Section 15 of the Act or Section 20 of the Securities and
Exchange Act of 1934) to the extent set forth, and as provided for, in the
indemnification and contribution provisions (the “Indemnification Provisions”)
attached hereto as Exhibit B and incorporated herein in their entirety. The
Placement Agent shall indemnify and hold harmless the Company and each of its
affiliates, stockholders, directors, officers, employees, agents and controlling
persons within the meaning of the Act to the same extent as set forth in the
indemnity from the Company to the Placement Agent in Exhibit B, but only in
connection with (i) information relating to the Placement Agent furnished in
writing to the Company by the Placement Agent and (ii) any and all losses,
claims, expenses, damages and liabilities arising out of the gross negligence,
bad faith or willful misconduct of the Placement Agent.

 

12. Representation of Placement Agent. Placement Agent represents and warrants
to the Company, as of the date hereof, and as of the date of each of the Initial
Closing and Final Closing as follows:

 

(a) it is a member of the National Association of Securities Dealers, Inc.
(“NASD”) and it has, and at all times while taking any actions constituting an
offer or sale of the Units had, all governmental licenses (including both
federal and state broker dealer licenses) required to act as placement agent for
the Units.

 

(b) it has not used any general solicitation or general advertising in its
offering of the Units or used any offering materials not approved by the Company
in writing.



--------------------------------------------------------------------------------

(c) it reasonably believes that the subscribers contacted by Paramount satisfy
the investor suitability standards set forth in Regulation D.

 

13. Termination; Survival. Either the Company or the Placement Agent may
terminate this Agreement at any time prior to any Closing in their respective
sole discretion, with or without cause, and without liability whatsoever. This
Agreement shall automatically terminate immediately following the Final Closing.
Sections 4, 5, 6, 7, 9, 10, 11, 12 and 14 through 16 of this Agreement shall
remain operative and in full force and effect regardless of any expiration or
termination of this Agreement by the Company or any automatic termination.
Sections 7 of this Agreement shall remain operative and in full force and effect
regardless of any expiration or termination of this Agreement by the Placement
Agent.

 

14. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to principles
of conflicts of law. The parties hereby irrevocably submit to the exclusive
jurisdiction of the courts of the State of New York.

 

15. Binding Agreement; Non-Assignability. This Agreement shall be binding upon
and inure to the benefit of the Placement Agent and the Company and each of
their successors and assigns. This Agreement may not be assigned by either party
without the prior written consent of the other.

 

16. Other Services. Nothing herein shall restrict or otherwise limit the
Placement Agent from performing similar or dissimilar services for any other
party or for its own account. The provisions of this paragraph 16 shall be
enforceable to the fullest extent permitted by law.

 

17. Miscellaneous. This Agreement embodies the entire agreement and
understanding between the parties hereto and supersedes any prior agreements or
understandings, oral or written, relating to the subject matter hereof. If any
provision of this Agreement is determined to be invalid or unenforceable in any
respect, such determination will not affect such provision in any other respect
or any other provision of this Agreement, which will remain in full force and
effect. This Agreement may not be amended or otherwise modified or waived except
by an instrument in writing signed by both the Company and the Placement Agent.



--------------------------------------------------------------------------------

If the foregoing conforms to your understanding, please sign and return to us
the enclosed copy of this letter.

 

Very truly yours,

PARAMOUNT CAPITAL, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

 

Lindsay A. Rosenwald, M.D.

Title:

 

Chairman and Chief Executive Officer

 

INSITE VISION INCORPORATED

By:

 

 

--------------------------------------------------------------------------------

Name:

 

S. Kumar Chandrasekaran, Ph.D.

Title:

 

President and Chief Executive Officer

     



--------------------------------------------------------------------------------

EXHIBIT A



--------------------------------------------------------------------------------

EXHIBIT B

 

INDEMNIFICATION PROVISIONS

 

In connection with (i) the engagement of Paramount Capital, Inc. (the “Placement
Agent”), by InSite Vision Incorporated (the “Company”), pursuant to that certain
letter agreement dated February     , 2004, between the Company and the
Placement Agent, as it may be amended from time to time (the “Agreement”), and
(ii) the offering set forth in the Agreement (the “Offering”), the Placement
Agent and the Company (each, a “Party” and collectively the “Parties”) hereby
agree as follows:

 

To the extent permitted by law, the Company will indemnify the Placement Agent
and its affiliates, and the directors, officers, partners, shareholders, agents
and employees of the Placement Agent (collectively the “Indemnified Persons”),
harmless from and against any and all claims, actions, suits, proceedings
(including those of shareholders), damages, liabilities and expenses incurred by
any of them (including, but not limited to, fees and expenses of counsel) which
are (A) related to or arise out of (i) any actions taken or omitted to be taken
(including any untrue statements made or any statements omitted to be made) by
the Company in connection with the Offering, or (ii) any actions taken or
omitted to be taken by any Indemnified Person in connection with the Company’s
engagement of the Placement Agent pursuant to this Agreement, and the Company
shall reimburse any Indemnified Person for all expenses (including, but not
limited to, reasonable fees and expenses of counsel) incurred by such
Indemnified Person in connection with investigating, preparing or defending any
such claim, action, suit or proceeding (collectively a “Claim”), whether or not
in connection with pending or threatened litigation in which any Indemnified
Person is a party. The Company will not, however, be responsible for any Claim
which is finally judicially determined to have resulted primarily from the gross
negligence, bad faith or willful misconduct of any person seeking
indemnification hereunder or a breach by the Placement Agent of the
representations and warranties set forth in Section 12 of the Agreement. The
Company further agrees that no Indemnified Person shall have any liability to
the Company for or in connection with the Placement Agent’s engagement under the
Agreement, except for any Claim incurred by the Company solely as a direct
result of any Indemnified Person’s gross negligence or willful misconduct.

 

The Company further agrees that the Company will not, without the prior written
consent of the Placement Agent (which consent shall not be unreasonably withheld
or delayed), settle, compromise or consent to the entry of any judgment in any
pending or threatened Claim in respect of which indemnification may be sought
hereunder (whether or not any Indemnified Person is an actual or potential party
to such Claim), unless such settlement, compromise or consent includes a legally
binding, unconditional and irrevocable release of each Indemnified Person
hereunder from any and all liability arising out of such Claim.

 

Promptly upon receipt by an Indemnified Person of notice of any complaint or the
assertion or institution of any Claim with respect to which indemnification is
being sought hereunder, such Indemnified Person shall notify the Company in
writing of such complaint or of such assertion or institution, but failure to so
notify the Company shall not relieve the Company



--------------------------------------------------------------------------------

from any obligation the Company may have hereunder, unless, and only to the
extent that, such failure results in the forfeiture by the Company of
substantial rights and defenses, and such failure to so notify the Company will
not in any event relieve the Company from any other obligation or liability the
Company may have to any Indemnified Person otherwise than under this Agreement.
If the Company so elects, the Company will assume the defense of such Claim,
including the employment of counsel reasonably satisfactory to such Indemnified
Person and the payment of the fees and expenses of such counsel. In the event,
however, that if, in the opinion of counsel to the Indemnified Person (such
counsel and opinion being satisfactory to the Company and its counsel), that (i)
there would be a conflict of interest if the Indemnified Person has counsel
common to the Company or any other Indemnified Person or (ii) there may be legal
defenses available to it or other Indemnified Persons that are different from or
in addition to those available to the Company, then such Indemnified Person may
employ its own separate counsel to represent or defend it in any such Claim, and
the Company shall pay the reasonable fees and expenses of such counsel.
Notwithstanding anything herein to the contrary, if the Company fails timely or
diligently to defend, contest, or otherwise protect against any Claim, the
relevant Indemnified Party shall have the right, but not the obligation, to
defend, contest, compromise, settle, assert cross claims or counterclaims, or
otherwise protect against the same, and shall be fully indemnified by the
Company therefor, including, but not limited to, for the reasonable fees and
expenses of its counsel and all amounts paid as a result of such Claim or the
compromise or settlement thereof. In any Claim in which the Company assumes the
defense, the Indemnified Person shall have the right to participate in such
defense and to retain its own counsel therefor at its own expense.

 

The Company agrees that if any indemnity sought by an Indemnified Person
hereunder is held by a court to be unavailable for any reason, then (whether or
not the Placement Agent is the Indemnified Person) the Company and the Placement
Agent shall contribute to the Claim for which such indemnity is held unavailable
in such proportion as is appropriate to reflect the relative benefits to the
Company, on the one hand, and the Placement Agent, on the other, in connection
with the Placement Agent’s engagement by the Company under the Agreement,
subject to the limitation that in no event shall the amount of the Placement
Agent’s contribution to such Claim exceed the amount of fees actually received
by the Placement Agent from the Company pursuant to the Placement Agent’s
engagement under the Agreement. The Company hereby agrees that the relative
benefits to the Company, on the one hand, and the Placement Agent, on the other,
with respect to the Placement Agent’s engagement under the Agreement shall be
deemed to be in the same proportion as (a) the total value paid or proposed to
be paid or received by the Company or the Company’s shareholders as the case may
be, pursuant to the transaction (whether or not consummated) for which the
Placement Agent is engaged to render services bears to (b) the fee paid or
proposed to be paid to the Placement Agent in connection with such engagement.

 

The Company’s indemnity, reimbursement and contribution obligations hereunder
shall be in addition to, and shall in no way limit or otherwise adversely affect
any rights that any Indemnified Party may have at law or at equity.

 

Should the Placement Agent, or any of its directors, officers, partners,
shareholders, agents or employees, be required or be requested by us to provide
documentary evidence or testimony in connection with any proceeding arising from
or relating to the Placement Agent’s engagement under the Agreement the Company
agrees to pay all reasonable expenses (including, but not limited to, reasonable
fees and expenses of counsel) in complying therewith, payable in advance.



--------------------------------------------------------------------------------

It is understood that, in connection with the Placement Agent’s engagement under
the Agreement, the Placement Agent may be engaged to act in one or more
additional capacities and that the terms of the original engagement or any such
additional engagement may be embodied in one or more separate written
agreements. The provisions of this Agreement shall apply to the original
engagement and any such additional engagement and shall remain in full force and
effect following the completion or termination of the Placement Agent’s
engagement(s).